internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-106130-99 date date re parent holding holding state x distributing distributing controlled sub main business plr-100393-99 busine sec_2 busine sec_3 date dear this letter responds to your letter dated date requesting rulings concerning the federal_income_tax consequences of certain transactions that have now been consummated the information submitted for consideration is summarized below parent a state x corporation uses the accrual_method of accounting and a calendar_year parent is a mutual holding_company which through its various tiers of subsidiaries corporate group is primarily engaged in main business holding a state x corporation uses the accrual_method of accounting and a calendar_year holding is a member of corporate group and is an intermediate holding_company whose main asset is the stock of holding all the stock in holding is held by parent holding a state x corporation uses the accrual_method of accounting and a calendar_year holding is a member of corporate group and is an intermediate holding_company whose main asset is the stock of distributing all the stock in holding is held by holding distributing a state x corporation uses the accrual_method of accounting and a calendar_year distributing is directly engaged in main business and is the largest operating company in corporate group all the stock in distributing is held by holding distributing a state x corporation uses the accrual_method of accounting and a calendar_year distributing acts as a holding_company for lower tier subsidiaries that are not engaged in main business and in addition is directly engaged in busine sec_3 as a result of holding all the stock in sub a single member llc which is so engaged all the stock in distributing is held by distributing controlled a state x corporation uses the accrual_method of accounting and a calendar_year controlled is directly engaged in busine sec_2 prior to the transactions described herein all the stock in controlled was held by distributing corporate group has for many years been engaged in main business several years ago like several other companies in its industry corporate group decided to plr-100393-99 form a lower tier subsidiary controlled to enter busine sec_2 controlled’s busine sec_2 however has not been as successful as expected and produces only a small part of corporate group’s income corporate group’s management believes that controlled could significantly improve busine sec_2 if it could attract more independent sales agents isas to sell its products most isas have been reluctant to sell for controlled because it was an indirect subsidiary of distributing which is engaged in main business main business is highly regulated frequently audited subject_to a different regulatory scheme than busine sec_2 and is perceived by isas as having excessively conservative business practices and a corporate culture to which isas do not relate research and focus groups have indicated that isas are reluctant to do business with controlled because it is an indirect subsidiary of distributing which is engaged in main business but that if controlled were a subsidiary of holding the isas would be willing to sell for controlled accordingly in order for controlled to be a subsidiary of holding the parties have completed the following steps i distributing distributed all the stock in controlled to distributing ii distributing distributed all the stock in controlled to holding corporate group has submitted financial and employee information that indicates that main business busine sec_2 and busine sec_3 had gross_receipts operating_expenses and employees indicative of the active_conduct_of_a_trade_or_business for each of the three businesses in each year of the past years the following representations have been made in connection with the transaction a steps i and ii above were consummated on date date is a date subsequent to the date this ruling_request was filed b during the past years except for the transfers of controlled stock as described in steps i and ii above and except for transfers in the normal course of business there have not been any transfers of assets between holding distributing distributing and controlled nor is there any plan or intention for there to be any such transfers c none of the controlled stock was received by distributing or holding as a creditor or in any capacity other than that of a shareholder d the years of financial information submitted on behalf of distributing 2's main business distributing 1's busine sec_3 and controlled’s busine sec_2 is representative of each of the corporation’s present operations and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-100393-99 e distributing acquired all the stock in sub and sub acquired the assets of busine sec_3 in transactions prior transactions in which no gain_or_loss was recognized for federal_income_tax purposes prior to its acquisition by sub busine sec_3 was operated by another corporate subsidiary of distributing sub predecessor f following the step i spin-off of controlled stock distributing has been and will continue to be directly engaged in the active_conduct of busine sec_3 as a result of holding all the stock in sub a single member llc which is so engaged sub is a disregarded_entity for federal_income_tax purposes and its active business is treated as being the active business of distributing immediately prior to the time step i was consummated the fair_market_value of the gross assets of busine sec_3 constituted at least five percent of the total fair_market_value of all the gross assets of distributing distributing and previously sub predecessor have actively conducted busine sec_3 within the meaning of sec_1_355-3 independently and with their own employees at all times in the 5-year period prior to step i for each of the years immediately preceding step i distributing 1’s busine sec_3 has employed over full-time employees conducting both its operational and managerial activity following the step i spin-off distributing 1's business had and will continue to have a minimum of full-time employees conducting both the operational and managerial activities of busine sec_3 g following the step ii spin-off of controlled stock distributing has been and will continue to be directly engaged in the active_conduct of main business independently and with its own employees main business was actively conducted within the meaning of sec_1_355-3 by distributing independently and with its own employees at all times within the 5-year period prior to the distribution of controlled stock for each of the years immediately preceding step ii distributing 2's main business has employed over full-time employees and following the step ii spin-off distributing has and will continue to have a minimum of full-time employees conducting both the operational and managerial activities of main business h following the step i and the step ii spin-offs controlled has been and will continue to be directly engaged in the active_conduct of busine sec_2 independently and with its own employees busine sec_2 was actively conducted within the meaning of sec_1_355-3 by controlled independently and with its own employees throughout the 5-year period immediately preceding the spin-offs for each of the years immediately preceding steps i and ii controlled’s busine sec_2 has employed over plr-100393-99 full-time employees and following steps i and ii controlled has had and will continue to have a minimum of full-time employees conducting both the operational and managerial activities of busine sec_2 i the distribution of controlled stock was carried out for the corporate business_purpose of improving sales by attracting isas to sell controlled’s products the distribution of controlled stock is motivated in whole or substantial part by this corporate business_purpose j except for the step ii distribution distributing has not sold exchanged transferred by gift had redeemed or otherwise_disposed_of any of the stock in either distributing or controlled nor is there any plan or intention for distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any stock in distributing k holding has not sold exchanged transferred by gift had redeemed or otherwise_disposed_of any stock in either distributing or controlled nor is there any plan or intention for holding to sell exchange transfer by gift have redeemed or otherwise dispose_of any stock in either distributing or controlled l neither distributing distributing nor controlled has directly or through any subsidiary_corporation purchased any of its outstanding_stock nor is there any plan or intention by either distributing distributing or controlled to make any such purchase m there is no plan or intention to liquidate either distributing distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation except for i dispositions in the ordinary course of business and ii transfers described in steps i and ii above n no intercorporate debt existed or will exist between either distributing or distributing and controlled at the time steps i and ii were undertaken or subsequent thereto o it is not expected that there will be any transactions between either distributing or distributing and controlled subsequent to the transactions described above all payments made in connection with any transactions between either distributing or distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length p neither step i nor step ii constitutes a disqualified_distribution within plr-100393-99 the meaning of sec_355 q the step i and step ii spin-offs are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock in either distributing distributing or controlled or stock possessing percent or more of the total value of all classes of stock in either distributing distributing or controlled based solely on the information submitted and the representations set forth above we hold as follows i no gain_or_loss will be recognized to distributing upon the distribution to distributing or to distributing on the distribution to holding of all the stock in controlled sec_355 no gain_or_loss will be recognized to and no amount will be included in the income of distributing or holding upon receipt of controlled stock sec_355 distributing 2's basis in the controlled stock and the distributing stock held after the step i distribution will be the same as the basis of the distributing stock held by distributing immediately before the distribution the total basis will be allocated in proportion to the relative fair market values of the controlled stock and distributing stock in accordance with sec_1_358-2 holding 1’s basis in the controlled stock and distributing stock held after the step ii distribution will be the same as holding 1's basis in the distributing stock immediately before the distribution the total basis will be allocated in proportion to the relative fair market values of the controlled stock and distributing stock in accordance with sec_1_358-2 the holding_period of the controlled stock received by distributing will include the period during which distributing held the distributing stock with regard to which the controlled stock was received provided that the distributing stock was a capital_asset in the hands of distributing on date sec_1223 the holding_period of the controlled stock received by holding will include the holding_period during which holding held the distributing stock with regard to which the controlled stock was received provided that plr-100393-99 the distributing stock is a capital_asset in the hands of holding on date sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing distributing and controlled will be made under sec_1_312-10 no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed about the tax treatment of the prior transactions see representation e above this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated sincerely yours assistant chief_counsel corporate by mark s jennings senior technician reviewer branch
